DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 14-16, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergstein (U.S. Patent No. 2,099,257).
	Regarding claim 1: Bergstein discloses a method of manufacturing reinforced bags, comprising: feeding a web of bag material along a path of travel (Fig. 1; via web 9); folding the web of bag material to form a sleeve (via longitudinally folded web 9); separating the bags from the sleeve of bag material (via cut 12); feeding a series of reinforcing elements along a path toward registration with the bags (via reinforcing elements 1), each reinforcing element comprising a central body section (via 3 & 4), a first peripheral side portion (via 2) foldably 
 	applying a first adhesive material to the central body section of each of the reinforcing elements (via adhesive 13); 
 	adhering the reinforcing elements to the respective bags with the first adhesive materials by moving the reinforcing elements into adhesive contact with the bags, wherein the first adhesive material adheres the bags to the respective central body sections of the respective reinforcing elements (Fig 1; via adhesive 13 adheres the bag to the central body section of the reinforcing element 1); 
 	applying a second adhesive material to the first peripheral side portion and the second peripheral side portion of each of the reinforcing elements (Fig. 2; via adhesion 13 at the peripheral side portion of the blank 1), the first lock zone and the second lock zone being generally free of the first adhesive material and the second adhesive material (via shown adhesion free zones on the reinforcing member 1); and
 	adhering the reinforcing elements to the respective bags with the second adhesive material by folding the first peripheral side portion and the second peripheral side portion of each of the reinforcing elements into a position closed about the bags (Fig. 2; via folding the flaps over the placed bags using the peripheral second adhesive material 13); and2WBD (US) 47521756v1Title: Method and System for Manufacturing Bags Application No: 15/795,926at least partially 



    PNG
    media_image1.png
    366
    708
    media_image1.png
    Greyscale



	Bergstein indeed discloses the steps of applying first and second adhesive to the central and peripheral portions of the reinforcing element (Fig. 1; via adhesive 13 applied to central and peripheral potions of reinforcing element 1).  
 	Bergstein does not disclose the step of applying a second adhesive material to the peripheral side portions of each of the reinforcing elements after the moving the reinforcing elements into adhesive contact with the bags and having the first and second zones free of the first adhesive material and the second adhesive material.  In another wording, Bergstein may be silent regarding the order of the application of the adhesive materials into the reinforcing 
 	However, it would have been obvious to one having ordinary skill in the art, to have modified Bergstein’s method by having the step of applying the second adhesive materials to the peripheral portions of the reinforcing elements come after the step of applying the first adhesive materials to the central portion of the reinforcing elements, in order to come up with better sealing method in a way to reduce the exposing of the applied peripheral adhesive to air, that way avoiding damage or drying of the peripheral adhesive prior to the folding step, since it has been held that rearranging parts/steps of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 


	Regarding claim 2: Bergstein discloses that each of the bags has two open ends prior to the at least partially sealing the end edge of each of the bags (Fig. 1; via formed tube out of web 9 with two openings prior to the sealing);
  	Regarding claim 3: Bergstein further comprising rotating each of the bags and the reinforcing elements prior to the at least partially sealing the end edge of each of the bags to orient the respective bag so that the respective end edge is received by a bottom seaming station during the at least partially sealing the end edge of each of the bags (Figs. 4 & 5; via the bag rotated upright to finish the seal);
	Regarding claim 4: Bergstein discloses the at least partially sealing the end edge of each of the bags comprises moving the end edge between two seal bars of a bottom seaming station (Fig. 1; via seal 11);

	Regarding claim 6: further comprising applying a compressive force to the sleeve of bag material to form side edges of the bags, with the compressive force being controlled to provide a desired gapping between plies of the bags (via compressing heated tools to form seals 11);
	Regarding claim 7: Bergstein discloses the separating the bags from the sleeve comprises engaging the sleeve with a rotary cutoff knife having cutting blades, the rotary cutoff knife cutting the sleeve with the cutting blades to form the bags (via shown rotary cutting tool for cuts 12);
	Regarding claim 14: Bergstein discloses the first peripheral side portion is foldably connected to the central body section along a fifth fold line extending in the first lock zone and the second peripheral side portion is foldably connected to the central body section along a sixth fold line extending in the second lock zone, and the folding the first peripheral side portion and the second peripheral side portion of each of the reinforcing elements into a position closed about the bags comprises folding the first peripheral side portion and the second peripheral side portion along the respective fifth fold line and sixth fold line, the fifth fold line and the sixth fold line each extending in a lateral direction of the respective reinforcing elements, see for example (Figs. 1 & 2; via folding the peripheral sides via 2 & 5 to the central section via 3 & 4, while showing multiple fold liens between them and further fold lines at the upper and lower edges);
	Regarding claim 15: Bergstein discloses the first adhesive material extends along each of the first fold line and the third fold line in the central body section, and the second adhesive material extends along each of the second fold line and the fourth fold line in the respective first 
 	
	Regarding claim 8: Bergstein does not disclose the use of a vacuum drum from the rotary cutoff knife and moving the bags on the vacuum drum to the respective reinforcing elements.  However, the office takes an official notice that a use of vacuum drums in the bag manufacturing industry is very old and well known in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art, by the time the invention was made to have modified Bergstein’s method by having the step of using a vacuum drum to convey and guide the cut tubes to another station, as a matter of engineering design choice, in order to simplify the conveying and guiding steps of the moving formed tubes between different stations, and further to assure strong hold of the formed tubes;
 	Regarding claim 16: Bergstein does not disclose that each of the first fold line, the second fold line, the third fold line, and the fourth fold line is at least partially curved.  However, as Bergstein shows the fold line being linear, coming up with curved fold lines would be nothing more than an engineering design choice.
	Therefore, it would have been obvious to one having ordinary skill in the art, by the time the invention was made to have modified Bergstein’s method by having the fold line to be partially curved instead of linear fold lines, as a matter of engineering design choice, in order to come up with different designed final formed articles or containers as needed;
	Regarding claim 30: Bergstein discloses that the reinforcing elements (via 1) are in an unfolded blank configuration during the applying the second adhesive material to the fist 
	Further, the applied art of Focke also discloses the step of having the reinforcing elements are in an unfolded blank configuration during the applying the second adhesive material to the fist peripheral side portion and the second peripheral side portion of each of the reinforcing elements, see for example (Figs. 1 & 3; via adhesive application steps 41/42 takes place while the blank is being unfolded). 

Alternatively, Claims 1-8, 14-16, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergstein (U.S. Patent No. 2,099,257) in view of Malcolm (U.S. Patent No. 3,878,771).
 	Bergstein discloses the claimed invention as set forth above.  Bergstein may not disclose the step of applying a second adhesive material to the peripheral side portions of each of the reinforcing elements after the moving the reinforcing elements into adhesive contact with the bags and having the first and second zones free of the first adhesive material and the second adhesive material.  Bergstein may be silent regarding the order of the steps to have the claimed step of applying the peripheral adhesive to come after the step of applying the first central adhesive.  
However, Malcolm discloses similar method with the step of applying adhesive to the end panels to come after the step of applying and securing a bag into the reinforcing materials, see for example (Figs. 1 & 2; via 1st. glue application at the center portion, pot 38 to apply glue 20 & 21, followed by a 2nd. glue application for the peripheral ends, Fig. 3, via 59).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 14-16, & 30 have been considered but are moot because the new ground of rejection does not rely on the combination of references as have been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731